IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


IN THE MATTER OF: TRUST UNDER          : No. 554 MAL 2014
AGREEMENT OF TRUST OF ATTA             :
MARIE KNORR, DECEASED, DATED           :
DECEMBER 7, 2011                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
PETITION OF: JAMES W. KNORR            :


                                    ORDER


PER CURIAM

     AND NOW, this 26th day of January, 2015, the Petition for Allowance of Appeal

is DENIED.